

Exhibit 10.59


Agreement No.: YHZL (09) 02ZL024-WM001


Entrust Purchase Agreement


between


AVIC I International Leasing Co., Ltd.


(as the Trustor)


and


Henan Shuncheng Group Coal Coke Co., Ltd.


(as the Trustee)


Date: November 3rd, 2009


In Shanghai, PRC

 
 

--------------------------------------------------------------------------------

 

Entrust Purchase Agreement


This Entrust Purchase Agreement (the "Agreement") is entered into on November
3rd, 2009 in Shanghai by and between:


AVIC I International Leasing Co., Ltd. (the "Trustor")
Legal Address: 23 Floor Block C, 212 Jiangning Road, Jing'an District, Shanghai
City.
Legal Representative: Zhang Yu'an
Telephone and Fax: 021-52895388
021-52895389
and


Henan Shuncheng Group Coal Coke Co., Ltd. (the "Trustee")
Registered Address: Tongye Town North, Anyang County, Anyang City, Henan
Province.
Legal Address: Tongye Town North, Anyang County, Anyang City, Henan Province.
Legal Representative: Wang Xinshun
Telephone and Fax: 0372-3206736
0372-3206721


WHEREAS,


1)
The Trustee (as the Lessor) and the Trustor (as the Lessee) entered into a
Financing Leasing Agreement with the reference number of YHZL (09) 02ZL024 on
November 3rd, 2009, according to the leasing list attached to such Financing
Leasing Agreement, the Trustee (as the Lessor) hired the product under the
leasing list from the Trustor (as the Lessee);

2)
For the purpose of fully exercising the right of choice to the product by the
Trustee as the Lessee, the Trustor entrusts the Trustee to purchase such
products from the supplier on behalf of the Trustor under the terms and
conditions in this Agreement, and the Trustee accepts such entrustment.



Through friendly negotiations, the parties agree as follows:


1.
Definition and Interpretation



1.1
Definition

Unless otherwise stipulated in this Agreement, the following terms shall have
the meaning as follows:
"Product" means all the equipments and the attached spare parts, software,
services listed in Annex I.
"Price of Product" means RMB Sixty Million One Hundred and Four Thousand Four
Hundred and Thirty Yuan and Twenty-two cent (￥60,104,430.22);

 
 

--------------------------------------------------------------------------------

 


"Supplier" means the supplier listed in Annex I;
"Acceptance Certificate" means the inspection and acceptance certificate with
the content and form as the Annex II of the Financial Leasing Agreement with the
reference number of YHZL (09) 02ZL024;
"Lease" means the product lease constituted by the Financial Leasing Agreement
with the reference number of YHZL (09) 02ZL024 and its leasing list;
"Purchasing Agreement" means the order, purchasing Agreement or other purchasing
documents entered into by and between the Trustee and the Supplier regarding the
product purchase under this Agreement;
"Ownership" means the ownership and other rights and interests of the Product
transferred from the Supplier according to the Purchasing Agreement;
"Delivery Date" means the Delivery Date provided in the Purchasing Agreement;


1.2
Interpretation

(a)
The headings to the articles hereof are for convenience only and shall not
affect the interpretation of this Agreement.

(b)
Unless otherwise specified in the context, the articles and annexes hereof shall
be the articles and annexes of this Agreement.



2.
Purpose



In accordance with the Lease, for the lease provided by the Trustor as the
Lessor to the Trustee as the Lessee, the Trustor shall purchase the designated
products from the designated supplier as designated by the Trustee as the
Lessee.


For the purpose of fully exercising the right of choice and confirm to the
product and supplier by the Trustee as the Lessee, the Trustor entrusts the
Trustee to purchase the Product from the Supplier on behalf of the Trustor.  The
Trustee agrees to accept the entrustment from the Trustor and enter into
relevant Agreements with the Product Supplier (the Agreements entered into by
the Trustee related to the Product under this Agreement before the execution of
this Agreement shall be included in the entrustment of this Agreement).


3.
Product



The Product under this Agreement shall be the Product under the Lease.


The Product will be chosen by the Trustee without any influence by the Trustor
or relying upon any skills of the Trustor.


Furthermore, the Supplier for the Product will also be chosen by the Trustee,
the Trustor has not made any recommendation or warrant to the Supplier.

 
 

--------------------------------------------------------------------------------

 


4.
Entrustment



The Trustor entrusts the Trustee to purchase Product from the Supplier on behalf
of the Trustor, and the Trustee accepts such entrustment.


The Trustee in entitled to:
1)
Negotiate and confirm the purchasing condition for the Product with the
Supplier;

2)
Enter into Purchasing Agreement with the Supplier (or other Agreement with the
same nature, such as Purchasing and Sales Agreement, Project General Agreement,
etc, hereinafter referred as the "Purchasing Agreement").



Notwithstanding with the above, the Trustee must obtain prior written consent
from the Trustor before it enters into the Purchasing Agreement.  After the
Trustee enters into the Purchasing Agreement, it shall promptly provide the
Trustor one original copy of each the Purchasing Agreement and the technical
specifications.  Without written consent of the Trustor, the Trustee shall not
amend the Purchasing Agreement or enter into any supplementary agreement,
otherwise the Trustor is entitled to terminate this Agreement and request
Trustee to assume relevant compensation liabilities.


Signing Purchase Agreement by the Trustee shall constitute sufficient evidence
that the Trustee, as the Lessee, acknowledges and accepts all the terms and
conditions under the Purchase Agreement.


5.
Price and Payment of the Product



The Trustee has confirmed with the Supplier that the Price of Product is RMB
Sixty Million One Hundred and Four Thousand Four Hundred and Thirty Yuan and
Twenty-two cent (￥60,104,430.22), including all the amount that the Trustor
needs to pay to obtain the ownership according to the Purchasing Agreement.  If
any other expenses are required to perform the obligations in this Agreement of
the Supplier, such expenses shall be beard by the Trustee, no liability shall be
assumed by the Trustor.  However, even if the Trustee bears such expenses, the
Trustor shall still have the ownership of the Product; the Trustee shall not
claim any ownership or other rights or interests on this Product.


The Price of Product shall be paid in two installments:


First payment installment: Within 5 business days after all the following
conditions are satisfied, the Trustor shall make the first installment of the
Price of Product with the amount of RMB Eighteen Million Thirty-four Thousand
Four Hundred and Thirty Yuan and Twenty-two cent (￥18,034,430.22) by means of
wire transfer into the following account:
Name of Account: Henan Shuncheng Group Coal Coke Co., Ltd.
Opening Bank: Anyang Zhongzhou Branch of China Construction Bank

 
 

--------------------------------------------------------------------------------

 


Account Number:


The payment of Price of Product by the Trustor shall subject to the satisfaction
of the following preconditions:
(1)
The Trustor receives the copy of the Business License of the Trustee (the
Trustee shall seal its stamp on such copy to prove it is the same with the
original);

(2)
The Trustor receives the payment notice signed by the Trustee regarding the
equipments;

(3)
The Trustor receives the acceptance certificate for leasing equipment signed by
the Trustee;

(4)
The Trustor receives the copy of Purchasing Agreement regarding the leasing (the
Trustee shall seal its stamp on such copy to prove it is the same with the
original);

(5)
The Trustor receives the first installment leasing management fee and the first
installment insurance fee and the Agreement notarial fee from the Trustee based
on the Lease;

(6)
Relevant equity pledge registration procedures have been completed according to
the Equity Pledge Agreement with the reference number of YHZL (09)
02ZL024-ZY001.



Second payment installment: Within 5 business days after all the following
conditions are satisfied, the Trustor shall make the second installment of the
Price of Product with the amount of RMB Forty-two Million Seventy Thousand Yuan
(￥42,070,000.00) to the Trustee.


The payment of Price of Product by the Trustor shall subject to the satisfaction
of the following preconditions:
The Trustor receives the 0 period rent and guarantee money paid by the Trustee
based on the Lease.


The Trustee shall issue legal receipt promptly after receiving the Price of
Products paid by the Trustor with the description of "entrustment purchasing
amount".  The Trustee shall pay the Supplier according to the Purchasing
Agreement and provide the Trustor with the copy of payment certificate and seal
the stamp of the Trustee on such copy.


The obligation of the Trustor for the Product purchasing is paying the Price of
Product according to this Article, other obligations of the buyer (whether
expressed or implied) related to the Product purchasing shall be assumed by the
Trustee.


If the Trustor fails to pay the Price of Product according to this Article due
to its own fault, the Trustor shall compensate all the direct loss of the
Trustee due to such failure.
 

--------------------------------------------------------------------------------


 
6.
Representations and Warranties

 
The Trustee hereby represents and warrants that:


(a)
It is duly organized and valid existing, it has the right to enter into and
perform this Agreement;

(b)
The execution and performance of this Agreement will not violate the articles of
association of the Supplier or other documents under which the Supplier is a
party or binding to the Supplier;

(c)
All approval, notice, registration, or other related actions of any government
departments or its authorities for the execution and performance of this
Agreement has been obtained, given, completed or taken if such consent or action
is legally required;



The Trustee further represents and warrants that:


(a)
The Supplier has the full ownership of the Product; it has right to sell such
Product;

(b)
The Trustor will have the full ownership of the Product, provided it pays the
Price of Product according to this Agreement;

(c)
The Supplier will not claim any compensate to the Trustor, provided the Trustor
pays the Price of Product according to this Agreement.



The Trustor entered into this Agreement base on the above representation and
warranties.


7.
Delivery and Acceptance



The Supplier will deliver the Product directly to the Trustee according to the
Purchasing Agreement, the Trustee shall inspect and accept the Product and issue
an Acceptance Certificate promptly after the inspection and acceptance is
completed.


The Acceptance Certificate will be the final proof for the acceptance of the
Product by the Trustee as the Lessee.


8.
Ownership and Risk



The ownership of the Product will be transferred to the Trustor on the date of
Purchasing Agreement.


All the risk of loss or damage of the Product shall be taken by the Supplier
before the delivery, and such risk shall be taken by the Trustee after the
delivery.


If required by the Trustor, the Trustee shall assist and cause the supplier, to
the best of its ability, according to format of Annex 2, to issue the transfer
certificate for ownership of Product to the Trustor to prove that all the
ownership and right and interests are transferred to the Trustor.

 
 

--------------------------------------------------------------------------------

 


9.
Compensation of the Trustee



If the Trustee suffers any loss as the trustee caused by any of the following
cases:
1)
The Supplier delays or fails to delivery the Product;

2)
Defect of quality of the Product;

3)
Defect of right of the Product;

4)
The Supplier violate its representations, warranties, or confirmation in the
Purchasing Agreement;

5)
The Supplier delays or fails to perform other obligations under the Purchasing
Agreement.

The Trustor will not assume any liability.  The Trustee shall claim for
compensation directly to the Supplier, and the Trustee confirms that the
Supplier has agreed that the Trustee will claim compensation directly to the
Supplier.


10.
Quit of the Trustor



The Trustor is entitled to quit this Agreement without any obligation of payment
of the Price of Product and assume no liabilities to the Trustee and the
Supplier if any of the following cases occurs:
(a)
The delivery and acceptance of the Product has not been completed or the Trustor
has not received the Acceptance Certificate issued by the Trustee within (30)
days after the Delivery Date;

(b)
The Lease is terminated by the Trustor as the Lessor due to default of the
Lessee;

(c)
The Trustor amends the Purchasing Agreement or enters into supplementary
agreement with the Supplier without written consent of the Trustor;

If the Trustor quits this Agreement according to this Article, the Trustee shall
negotiate on its own with the Supplier to solve all relevant issues to the
Product.  In such case, the Trustee shall keep the Trustor out of any
compensation from the Supplier.


11.
Correspondence



Any notices, request or other communications shall be sent in written form to
the addresses or fax number of the receipt party first hereinabove set forth.


12.
Irrevocable



The Trustee must not terminate this Agreement without written consent of the
Trustor.
 

--------------------------------------------------------------------------------


 
13.
Expenses

 
The Trustor does not need to pay any remuneration to the Trustee or assume any
expenses or costs of the Trustee for the performance of any entrustment under
this Agreement.


14.
Assignment



Any party must not assign any of its rights and / or obligations under this
Agreement.


15.
Amendment



This Agreement may be amended by written documents entered into by the parties.


16.
Severability



If any provision of this Agreement becomes invalid, illegal or unenforceable,
the effectiveness, legality and enforceability of the remained provisions shall
not be affected or damaged.


17.
Entire Agreement



This Agreement constitutes the full and entire agreement between the parties
with regard to the subject matters hereof and thereof and supersedes all
previous oral and written suggestion or agreements of the Parties in respect of
the subject matter of this Agreement.  The annexes this Agreement is an integral
part of this Agreement and is equally valid to this Agreement.


18.
Effectiveness



This Agreement shall come into effect when all the following conditions are
fully satisfied:


(a)
This Agreement is signed by the legal representatives or authorized
representatives of the parties and stamped by the parties;

(b)
The notarial acts is completed;

(c)
The Financial Leasing Agreement (with the reference number of YHZL (09) 02ZL024)
comes into effect;

(d)
The Trustor receives the original board resolution by the board of shareholder
of the Trustee which approves the guarantee under this Agreement;

(e)
All relevant equity pledge registration procedures has been completed according
to the Equity Pledge Agreement with the reference number of YHZL (09)
02ZL024-ZY001.



19.
Law and Jurisdiction



(a)
This Agreement and the rights and obligations of each party shall be governed by
and construed according to the laws of PRC.


 
 

--------------------------------------------------------------------------------

 


(b)
If any dispute related to this Agreement cannot be settled by negotiation, it
shall be submitted to the court of jurisdiction in the legal address of the
Trustor.



20.
Same Copy



The parties shall sign six same copies for this Agreement and each transaction,
all of which together constitute one of the same instrument.

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties have signed this Agreement as of the date first
hereinabove set forth.


The Trustor: AVIC I International Leasing Co., Ltd.


Signature (Stamp and signature)
[Stamp of AVIC I International Leasing Co., Ltd. sealed here]
Name:  /s/ Zhao Changwei
Title:


The Trustee: Henan Shuncheng Group Coal Coke Co., Ltd.


Signature (Stamp and signature)
[Stamp of Henan Shuncheng Group Coal Coke Co., Ltd. sealed here]
Name:  /s/ Wang Xinshun
Title:

 
 

--------------------------------------------------------------------------------

 

Annex I Product Description


No.
 
Equipment
 
Quantity
 
Type
 
Agreement Price
 
Manufacturer
1
 
Direct-fired Generator Set
    1         32,606,000.00  
U.S. Solar Company
                    9,220,000.00                         378,430.22    
2
 
Waste Heat Boiler
    1         2,700,000.00  
Nanjing Nan Guo Power Equipment Co., Ltd. (Phase II)
3
 
Waste Heat Boiler
    1         2,980,000.00  
Nanjing Nan Guo Power Equipment Co., Ltd.
4
 
Gas Compressor
    2         5,960,000.00  
Shenyang Tou Ping Machinery Stock Limited Company
5
 
Nitrogen Generator
    2         1,000,000.00  
Sichuan Tian Yi Science Technology Stock Limited Company
6
 
Nitrogen Compressor
    2         500,000.00  
Sichuan Kong Fen Jian Yang Compressor Brach Company
7
 
Air Compressor
    2         470,000.00  
Henan Province Guo Xin Electromechanical Complete Equipment Co., Ltd.
8
 
Demineralized Water Preparation System
    1         1,150,000.00  
Jiangsu Xin Lin Environmental Protection Equipment Co., Ltd.
9
 
High/Low Voltage Switch Cabinet
    38         1,460,000.00  
Henan Suo Ling Electric Co., Ltd.
10
 
Desulfurizing Tower and Ammonia Still
    7         1,680,000.00  
Anyang Municipality Heng Wei Petrochemical Equipment Co., Ltd.
11
 
Total
              60,104,430.22    



The Trustor: AVIC I International Leasing Co., Ltd.


Signature (Stamp and signature)
[Stamp of AVIC I International Leasing Co., Ltd. sealed here]
Name:  /s/ Zhao Changwei
Title:

 
 

--------------------------------------------------------------------------------

 


The Trustee: Henan Shuncheng Group Coal Coke Co., Ltd.


Signature (Stamp and signature)
[Stamp of Henan Shuncheng Group Coal Coke Co., Ltd. sealed here]
Name:  /s/ Wang Xinshun
Title:

 
 

--------------------------------------------------------------------------------

 